In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-1063
MINNESOTA LIFE INSURANCE COMPANY,
                                                               Plaintiff,

                             v.

QUINCY JONES,
                                                Defendant-Appellee,

                             v.

ANGELA ASHFORD,
                                  Intervening Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
             No. 13 C 1470 — Amy J. St. Eve, Judge.
                    ____________________

 ARGUED SEPTEMBER 23, 2014 — DECIDED NOVEMBER 5, 2014
               ____________________

   Before POSNER, ROVNER, and WILLIAMS, Circuit Judges.
    POSNER, Circuit Judge. In 2011 a man named Lenord
Jones, a hospital orderly, was murdered in Harvey, Illinois.
The murder has not been solved, and the police say that they
are continuing to investigate.
2                                                  No. 14-1063


    Jones, who left no will, owned a life insurance policy that
his employer had obtained for him from Minnesota Life In-
surance Company. He did not designate a beneficiary, but
the policy provided that the proceeds, which at his death
amounted to nearly $307,000, would go first to a surviving
spouse (there was none—Lenord had never married), sec-
ond to any surviving child or children, third to any surviv-
ing parents, and fourth to Lenord’s estate.
    An Illinois resident named Quincy Jones, claiming to be
Lenord Jones’s son (for the sake of brevity we’ll call Lenord
Jones “Lenord” and Quincy Jones “Quincy”) submitted a
claim to the insurance company—as did another Illinois
resident, Annie Moore, claiming to be Lenord’s daughter.
The insurance company, being a nonresident of Illinois, was
able to and did file an interpleader action in the federal court
in Chicago. Fed. R. Civ. P. 22. After paying $24,000 for fu-
neral expenses and $137,000 to Quincy, the insurance com-
pany deposited the remaining proceeds of the policy in the
court, and having done so was dismissed from the case. Ap-
parently—though not discussed by the parties or the district
court—the $137,000 was an initial payment to the person
whom the insurer assumed to be entitled to the entire pro-
ceeds minus funeral expenses.
    Angela Ashford, Lenord’s biological sister, also claimed
entitlement to the proceeds of the insurance policy, as she
was Lenord’s only known blood relative if Quincy and An-
nie were (as Angela claimed) not Lenord’s children. For in
that event, since Lenord had left no will, Angela would be
the sole beneficiaries of his estate. And so she was allowed to
intervene in the district court action, where she contended
that Lenord had been homosexual, had never had children
No. 14-1063                                                  3


but had pretended to in order to conceal his homosexuality,
and had actually told her that neither Quincy nor Annie was
his biological child. (Neither claims to have been an adopted
child of his.) Angela claimed that she therefore is entitled to
the life insurance proceeds, and maybe more, as we don’t
know what other assets are in Lenord’s estate.
    As an additional basis for her claim Angela attached an
affidavit from a man who professed to have known Lenord
and known him to be homosexual—indeed to have seen him
engage in homosexual acts. Angela submitted copies of
Lenord’s income tax returns showing that he had claimed
various children as his dependents, sometimes omitting
Quincy. On appeal she added that Quincy had placed in
evidence neither his birth certificate nor any affidavit or
other evidence from his mother concerning his paternal par-
entage. Angela noted further that Lenord hadn’t designated
Quincy as a beneficiary of the life insurance policy, though
this is consistent with Lenord’s having known that Quincy
was his only child and would therefore automatically re-
ceive the proceeds of the policy.
    Annie voluntarily took a DNA test, flunked it (that is, the
result of the test established that she wasn’t Lenord’s daugh-
ter), and therefore abandoned her claim to the insurance
proceeds, leaving only Angela to contest Quincy’s claim. Be-
fore giving up, Annie had filed (and Angela had joined) a
motion that Quincy be ordered to take a DNA test. The dis-
trict judge denied the motion, mainly on the ground that
Angela admitted that Lenord had held Quincy out as his
biological son and had signed an order of parentage in 1996
acknowledging Quincy (who was then six and a half years
old) as his son. The judge went on to award the insurance
4                                                   No. 14-1063


proceeds that the insurance company had deposited in the
district court to Quincy, precipitating this appeal by Angela,
who contends that the judge erred in refusing to order
Quincy to take the DNA test.
    Rule 35(a) of the Federal Rules of Civil Procedure author-
izes a district court to order, upon a showing of good cause,
a physical examination of a litigant whose physical condition
is at issue in the litigation. A DNA test for paternity is quick,
noninvasive, painless—and conclusive. Given the conflicting
evidence of Lenord’s parentage of Quincy, ordering Quincy
to submit to a DNA test would seem a no-brainer.
    Not so fast. The Illinois Parentage Act creates a presump-
tion that a man is the natural father of a child if, so far as
bears on this case, he and the child’s biological mother have
signed an acknowledgment of paternity or, equivalently, of
parentage. 750 ILCS 45/5(a)(3), (4). Both Lenord and
Quincy’s mother had signed the 1996 acknowledgment of
Lenord’s paternity.
   The presumption is applicable to any civil action,
whether or not brought under the Parentage Act, in which
“parentage is at issue.” 750 ILCS 45/9(a). So it’s applicable to
the present case, which in effect is an in rem suit over enti-
tlement to insurance proceeds (the res). The Act declares the
presumption (with irrelevant exceptions) irrebuttable, 750
ILCS 45/5(b), but that can’t be taken seriously in all cases. It
would open the door to fraud, as two people could claim
parentage of a child who was not their biological child—
maybe it was a child they’d stolen from its parents. And so
the Illinois courts, taking liberties with the statutory lan-
guage, limit the presumption’s conclusiveness to “pre-
clud[ing the signers of the parentage order] from subse-
No. 14-1063                                                   5


quently disputing their parent-child relationship with the
child.” In re Paternity of an Unknown Minor, 951 N.E.2d 1220,
1224 (Ill. App. 2011); see also In re Estate of Olenick, 562
N.E.2d 293 (Ill. App. 1990).
    Yet the presumption could well be deemed conclusive in
a case such as this. Lenord could have named anyone he
pleased as the beneficiary of his insurance policy. Designat-
ing Quincy as the beneficiary would have been one way to
do it; declaring Quincy his son in the parentage order was
another, given that the policy gives children priority in the
distribution of its proceeds. Since Angela, the sister, couldn’t
have contested a beneficiary designation in the insurance
policy itself, she shouldn’t be able to contest the parentage
order.
    It makes sense in other words to deem the presumption
irrebuttable when the putative parent has full control over
who inherits and relies on the presumption to direct assets to
a particular person, in this case Quincy. Obviously Lenord
wanted Quincy to inherit and he had every right to direct
the proceeds of the insurance policy to him. Had he adopted
Quincy there would be no doubt that Quincy was entitled to
the proceeds. But armed with the order of parentage Lenord
had no need to adopt, just as he had no need to make a will
or designate a beneficiary of his insurance policy. What is
beyond doubt is that he had evinced no intent to leave
money to his sister.
    The parties ignore a recent opinion by the Supreme Court
of Illinois which makes clear that siblings, therefore includ-
ing Angela Ashford, cannot bring an action under the Par-
entage Act to challenge a parentage order. In re N.C., 12
N.E.3d 23, 36–37 (Ill. 2014). The court noted that the Act
6                                                    No. 14-1063


“narrowly authorizes a disestablishment action [that is, an
action to prove that a person designated in the parentage or-
der as the father is not the biological father] … to be filed by
the child, the mother, or a man presumed to be the father by
reason of marriage. 750 ILCS 45/7(b).” Angela is none of
these. And though this is not formally a suit under that Act,
Angela’s claim as intervenor is the practical equivalent and
should be treated the same way. The only reason it isn’t a
separate suit is that the insurance company deposited most
of the proceeds of Lenord’s life insurance policy in the dis-
trict court. Had the company held on to the proceeds or paid
all of them to Quincy, Angela would have had to file a dises-
tablishment action, but would have been barred from doing
so by the supreme court’s strict interpretation of standing to
bring such an action.
    For completeness we note that the Illinois Probate Act
makes “biological parenthood … the sole basis for the intes-
tate succession of illegitimates.” In re Estate of Olenick, supra,
562 N.E.2d at 299. Acknowledgement of a child constitutes
“clear and convincing evidence” of paternity but is not con-
clusive and is therefore subject to rebuttal. 755 ILCS 5/2-2(h);
In re Estate of Olenick, supra, 562 N.E.2d at 298. The present
case is not a probate matter—an action involving Lenord’s
estate—but a suit to enforce an insurance contract. But it is a
probate case in effect, just as Angela’s claim is a Parentage
Act suit in effect; and so the relevant principles of the Pro-
bate Act should apply and make DNA evidence admissible
to establish absence of paternity. Cf. 750 ILCS 45/7(b-5). But
not when the suitor is excluded from questioning parentage,
as in this case, and in any event not automatically admissible.
Jarke v. Mondry, 958 N.E.2d 730, 737 (Ill. App. 2011), holds
that before the court can order a DNA test in a case such as
No. 14-1063                                                   7


this it must be “presented with persuasive and credible evi-
dence that would lead the court to believe the DNA test
would result in the disinheritance” of the presumptive heir.
    This may seem an odd rule, given the simplicity and con-
clusiveness of a DNA test of paternity. But it reflects an un-
derstandable distaste for creating monetary incentives for
family quarrels likely to generate painful accusations—here
of homosexuality, for the parties agree that if Lenord was
homosexual he didn’t want it known. In effect Angela is ar-
guing that all you need in order to require a DNA test of a
relative (or anyone else) who is ahead of you in line for an
inheritance is an affidavit that the relative is not ahead of
you, because he or she is a phony heir and you’re a genuine
one. Notice the distasteful implication that had Quincy died
after Lenord, Angela could have required Quincy’s corpse to
be dug up in order for a DNA test to be conducted on it to
determine whether Quincy had been Lenord’s biological
son.
    Rule 35 would have allowed the district judge to order a
DNA test of Quincy, but not at the behest of Angela. And in
any event, as we have emphasized, the rule would not have
required the judge to do so, given Illinois’s aversion to order-
ing DNA tests in family squabbles. That aversion is
grounded in substantive Illinois law and therefore binds the
federal courts. Nor was Angela’s evidence against Lenord’s
paternity conclusive. Homosexual men can of course father
children (Leonard Bernstein, with his three biological chil-
dren by his wife, Felicia Montealegre, is a famous example);
and so far as appears our Lenord may have been bisexual—
or indeed 100 percent heterosexual. Angela made no effort,
so far as we can tell, to obtain evidence from Quincy’s
8                                                 No. 14-1063


mother—a suspicious omission. In these circumstances the
district judge’s refusal to disinherit Quincy can’t be thought
an abuse of discretion even if Angela had standing (we think
she did not) to seek his disinheritance. The judge’s refusal
led directly to the award of the insurance proceeds to
Quincy. The award is therefore
                                                   AFFIRMED.